Exhibit 10.22

 


EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 1st day of
July 2002, to be effective as of the Effective Date (as hereafter defined), by
and between HOLLYWOOD CASINO SHREVEPORT (“Employer”) and TONYA TARRANT
(“Employee”).

 

WITNESSETETH:

 

WHEREAS, Employer is a partnership, duly formed and existing under the laws of
the State of Louisiana, and owns the Hollywood Casino in Shreveport, Louisiana
(the “Casino”) and has need for qualified, experienced personnel;

 

WHEREAS, Employee is an adult individual currently residing at 9014 Aurora Lane,
Shreveport, Louisiana 71115;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

 

1.                                      DEFINITIONS.  As used in this Agreement,
the words and terms hereinafter defined have the respective meanings ascribed to
them herein, unless a different meaning clearly appears from the context:

 

--------------------------------------------------------------------------------


 

(a)          “Cause” means any of the following: (i) Employee’s failure (for any
reason other than as the result of a Complete Disability) to perform Employee’s
duties under this Agreement with a reasonable degree of diligence, competence
and effectiveness; (ii) Employee’s engagement in any personal misconduct
involving dishonesty, illegality, or moral turpitude which is materially
detrimental or injurious to the business interests, reputation or goodwill of
Employer or dishonesty, disloyalty, or infidelity against Employer or Employer’s
Affiliates; (iv) Employee’s breach of or other failure to perform under any of
the material terms and covenants of this Agreement; (v) Employee’s willful
violation of any policy established by Employer with respect to the operation of
Employer’s business and affairs, or the conduct of Employer’s employees; (vi)
Employee’s insubordination with respect to, or willful failure, in any material
respect, to carry out all reasonable and lawful instructions issued by the Vice
President and General Manager of the Casino; and (vii) Employee’s failure to
maintain in force and in good standing any and all licenses, permits and/or
approvals required of Employee by the relevant governmental authorities for the
discharge of the obligations of Employee under this Agreement.  All
determinations of the existence of “Cause,” including without limitation any
determination with respect to performance, reasonableness, effectiveness,
materiality and injury, shall be made in good faith by the Board of Directors of
Employer’s Managing General Partner and shall be conclusive as to all parties.

 

(b)         “Complete Disability” means the inability of Employee, due to
illness or accident or other mental or physical incapacity, to perform his
obligations under this Agreement for a period of one hundred eighty (180)
calendar days in the aggregate over a period of five hundred (500) consecutive
calendar days, such “Complete Disability” to become effective upon the
expiration of such one hundred eightieth (180th) day.

 

(c)          “Effective Date” means July 1st, 2002.

 

(d)         “Employee” means Employee as earlier defined in this Agreement.

 

(e)          “Employer” means Employer as earlier defined in this Agreement.

 

(f)            “Employer’s Affiliates” means any parent, subsidiary or
affiliated corporation or other legal entity of Employer.

 

(g)         “Prior Employment” means any prior employment Employee has had with
either Employer or Employer’s Affiliates.

 

2.                                      PRIOR EMPLOYMENT.  Employee represents
and warrants that, as of the

 

2

--------------------------------------------------------------------------------


 

Effective Date, other than this Agreement Employee is neither a party to nor
subject to any agreement governing or restricting his employment or in any way
limiting his ability to perform fully and completely his duties under, and
comply with the terms set forth in, this Agreement.  Employee further represents
and warrants that, in performing his employment duties under this Agreement, he
will not violate any agreement between him and any other employer, or any
obligation imposed upon him by any federal or state statute or common-law
provision relating to the disclosure of trade secrets and/or proprietary
information.  This Agreement supersedes and replaces any and all prior
employment agreements, whether written or oral, by and between Employee, on the
one side, and Employer or Employer’s Affiliates, on the other side.  From and
after the Effective Date, Employee shall be the employee of Employer solely
under the terms of and pursuant to the conditions set forth in this Agreement.

 

3.                                      BASIC EMPLOYMENT AGREEMENT.  Subject to
the terms and conditions hereinafter set forth, Employer hereby employs Employee
during the Term hereinafter specified to serve under a title and with such
duties not inconsistent with those set forth in Paragraph 4 of this Agreement,
as the same may be modified and/or assigned to Employee by Employer from time to
time.

 

4.                                      DUTIES OF EMPLOYEE.  Employee shall
perform such duties assigned to Employee by Employer as are generally associated
with the duties of Vice President of Finance and Chief Financial Officer of the
Casino, or such similar duties as may be assigned to Employee by the Vice
President and General Manager of the Casino, including but not limited to (i)
selection and delegation of duties and responsibilities of subordinates; (ii)
the direction, review and oversight of all programs under Employee’s
supervision; and (iii) such other and further duties specifically related to
such duties as assigned by Employer to Employee.

 

3

--------------------------------------------------------------------------------


 

5.                                      ACCEPTANCE OF EMPLOYMENT.  Employee
hereby unconditionally accepts the employment set forth hereunder, under the
terms and conditions set forth in this Agreement.  Employee hereby covenants and
agrees that, during the Term of this Agreement, Employee will devote the whole
of his normal and customary working time and best efforts solely to the
performance of Employee’s duties under this Agreement.

 

6.                                      TERM.  The term of this Agreement (the
“Term”) shall commence on the Effective Date and, unless sooner terminated as
provided herein, expire on July 1, 2004.

 

7.                                      SPECIAL TERMINATION PROVISIONS. 
Notwithstanding the provisions of Paragraph 6 above, this Agreement and all
parties’ rights and obligations hereunder shall terminate upon the occurrence of
any of the following events:

 

(a)          the death of Employee;

 

(b)         the giving of written notice from Employer to Employee of the
termination of this Agreement upon the Complete Disability of Employee;

 

(c)          the giving of written notice by Employer to Employee of the
termination of this Agreement upon the discharge of Employee for Cause;

 

(d)         the giving of written notice by Employer to Employee of the
termination of this Agreement without Cause; provided, however, that such notice
must be accompanied by Employer’s written tender to Employee of Employer’s
unconditional commitment to continue to pay to Employee the compensation set
forth in Paragraph 8(a) of this Agreement through the date upon which this
Agreement would have expired on its own terms but for such termination;

 

(e)          cause beyond the control of Employer and without its fault or
negligence.  Such causes may include, but are not limited to, acts of god or a
public enemy, acts of government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, riots,
freight embargoes, power outages or unusually severe weather conditions.

 

8.                                      COMPENSATION TO EMPLOYEE.  For and in
complete consideration of Employee’s full and faithful performance of his duties
under this Agreement, Employer hereby

 

4

--------------------------------------------------------------------------------


 

covenants and agrees to pay to Employee, and Employee hereby covenants and
agrees to accept from Employer, the following items of compensation:

 

(a)                                  Base Salary.  Employer hereby covenants and
agrees to pay to Employee, and Employee hereby covenants and agrees to accept
from Employer, an annual base salary of One Hundred Fifty Thousand and No/100
Dollars ($150,000), which salary may be increased by Employer during the Term,
payable in such equal regular installments as is Employer’s custom and usage. 
Such base salary shall be exclusive of and in addition to any other benefits
which Employer, in its sole discretion, may make available to Employee,
including, but not limited to, bonus plans, retirement plans, company life
insurance plans or medical and/or hospitalization plans.

 

(b)                                 Bonus; Incentive Compensation.  Employee
shall receive a bonus on or prior to July 1, 2003 in the amount of Twenty-Five
Thousand and No/100 Dollar ($25,000.00).  Commencing with the second year of the
Term, Employee also shall be entitled to participate in the incentive
compensation plan of the Employer as and when implemented.  The incentive
compensation will be payable by Employer to Employee in accordance with the
terms of such incentive compensation plan, but in no event shall such incentive
compensation be in an amount less than $25,000.00.

 

(c)                                  Employee Benefit Plans.  Employer hereby
covenants and agrees that it shall include Employee, if otherwise eligible, in
any company life insurance plans, medical and/or hospitalization plans, and/or
any and all other benefit plans which may be placed in effect by Employer during
the Term of this Agreement, as such plans may be modified by Employer from time
to time in its sole discretion.  Nothing in this Agreement shall require
Employer to establish any employee benefit plan or to maintain any such plan in
existence.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Expense Reimbursement.  During the Term of
this Agreement, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding reimbursement, as the same
may be amended, modified or changed from time to time, provided that Employee
timely submits to Employer appropriate documentation of such expenses.

 

(e)                                  Licensing Expenses.  Employer hereby
covenants and agrees that Employer shall pay all licensing fees and expenses
incurred by Employee in securing and maintaining such licenses and permits
required of Employee in order to perform his duties under this Agreement.

 

(f)                                    Vacations and Holidays.  Commencing as of
the Effective Date of this Agreement, Employee shall be entitled to (i) annual
paid vacation leave in accordance with Employer’s standard policy therefore, as
such policy may be modified by Employer from time to time in its sole
discretion, to be taken at such times as selected by Employee and approved by
Employer, and (ii) the following paid holidays (or, at Employer’s option, an
equivalent number of paid days off): New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, Christmas Day and up to three (3) additional
floating holidays which vary from year to year.

 

(g)                                 Payroll Deductions; Continued Employment
Required.  All of the compensation provided to Employee under this Agreement
shall be subject to such payroll deductions as are required by law.  Except to
the extent otherwise provided in Paragraph 7(d) of this Agreement, Employee’s
right to continue to receive the compensation set forth in this Agreement shall
be expressly conditioned on Employee’s remaining employed by Employer under this
Agreement.

 

9.                                      LICENSING REQUIREMENTS.

 

(a)                                  Employer and Employee hereby covenant and
agree that this Agreement may be

 

6

--------------------------------------------------------------------------------


 

subject to the approval of the Louisiana Gaming Control Board and any other
jurisdiction in which Employer and Employer’s Affiliates conducts business (the
“Gaming Authorities”) pursuant to the provisions of the Louisiana Riverboat
Economic Development and Gaming Control Act and any other applicable law and the
regulations promulgated thereunder (collectively, the “Gaming Acts”).  In the
event this Agreement is required to be approved by the Gaming Authorities and is
not so approved by the Gaming Authorities, this Agreement shall immediately
terminate and shall be null and void and of no further force or effect;
provided, however, should this Agreement not be approved by the Gaming
Authorities, Employer and Employee shall hereby covenant and agree that, with
the exception of the provisions of Paragraph 8 of this Agreement, this Agreement
shall be deemed modified and amended so as to receive the appropriate approval
from the Gaming Authorities.

 

(b)                                 Employer and Employee hereby covenant and
agree that, in order for Employee to discharge the duties required under this
Agreement, Employee may be required to hold casino employee casino licenses (the
“Licenses”) as issued by one or more of the Gaming Authorities pursuant to the
terms of the Gaming Acts and as otherwise required by this Agreement.  In the
event that any of the Gaming Authorities objects to the renewal of the
Employee’s License, or any of the Gaming Authorities refuses to renew Employee’s
applicable License, Employer, at Employer’s sole cost and expense, shall
promptly defend such action and shall take such reasonable steps as may be
required to secure such Gaming Authority’s approval.  The foregoing
notwithstanding, if such Gaming Authority’s refusal to renew Employee’s License
arises as a result of any of the events described in Paragraph 1(a) of this
Agreement, Employer’s obligations under this Paragraph 9 shall not be operative
and Employee shall promptly reimburse Employer upon demand for any expenses
incurred by Employer pursuant to this Paragraph 9.

 

7

--------------------------------------------------------------------------------


 

10.                               CONFIDENTIALITY.  Employee hereby warrants,
covenants and agrees that, without the prior express written approval of
Employer, Employee shall hold in the strictest confidence and shall not disclose
to any person, firm, corporation or other entity, any and all of Employer’s
confidential information, including, but not limited to (i) information or other
documents concerning Employer’s business, customers or suppliers; (ii)
Employer’s marketing methods, files and credit and collection techniques and
files; or (iii) Employer’s trade secrets and other “know-how” or information not
of a public nature, regardless of how such information came into the custody of
Employee.  The warranty, covenant and agreement set forth in this Paragraph 10
shall not expire, shall survive this Agreement and shall be binding upon
Employee without regard to the passage of time or other events.

 

11.                               RESTRICTIVE COVENANT.  Employee hereby
covenants and agrees that, during the Term of this Agreement and for so long
thereafter as Employer continues to pay any form of compensation to Employee
(e.g., in accordance with Paragraph 7(d)), Employee shall not directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, shareholder of a closely held corporation or shareholder in excess of
five percent (5%) of a publicly traded corporation, corporate officer or
director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition with the principal business activity of Employer or Employer’s
Affiliates in or about the Shreveport/Bossier City market.  Employee hereby
further agrees and acknowledges that the restrictive covenant contained in this
Paragraph 11 is reasonable as to duration, terms and geographical area and that
the same protects the legitimate interests of Employer and Employer’s
Affiliates, imposes no undue hardship on Employee and is not  injurious to the
public.

 

8

--------------------------------------------------------------------------------


 

12.                               BEST EVIDENCE.  This Agreement shall be
executed in original and “Xerox” or photostatic copies and each copy bearing
original signatures in ink shall be deemed an original.

 

13.                               SUCCESSION.  This Agreement shall be binding
upon and inure to the benefit of Employer and Employee and their respective
successors and assigns.

 

14.                               ASSIGNMENT.  Employee shall not assign this
Agreement or delegate his duties hereunder without the express written prior
consent of Employer thereto.  Any purported assignment by Employee in violation
of this Paragraph 14 shall be null and void and of no force or effect.  Employer
shall have the right to assign this Agreement freely; provided, however, that in
the event of such an assignment by Employer and the assignee subsequently
defaults under the terms of this Agreement, Employer shall remain liable for
compliance with the terms of Paragraph 8 of this Agreement.

 

15.                               AMENDMENT OR MODIFICATION.  This Agreement may
not be amended, modified, changed or altered except by a writing signed by both
Employer and Employee.

 

16.                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Louisiana
in effect on the Effective Date of this Agreement.

 

17.                               NOTICES.  Any and all notices required under
this Agreement shall be in writing and shall either hand-delivered; mailed by
certified mail, return receipt requested; or sent via telecopier addressed to:

 

TO EMPLOYER:

Hollywood Casino Shreveport

 

c/o HCSI, Inc.

 

Galleria Tower, Suite 2200

 

13455 Noel Road, LB 48

 

Dallas, Texas 75240

 

9

--------------------------------------------------------------------------------


 

 

Attention: General Counsel

 

 

TO EMPLOYEE:

Tonya Tarrant

 

9014 Aurora Lane

 

Shreveport, LA  71115

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered.  All notices mailed shall be deemed delivered as of the next business
day following the date of the confirmation of delivery.  Any changes in any of
the addresses listed herein shall be made by notice as provided in this
Paragraph 17.

 

18.                               INTERPRETATION.  The preamble recitals to this
Agreement are incorporated into and made a part of this Agreement.  Titles of
paragraphs are for convenience only and are not to be considered a part of this
Agreement.

 

19.                               SEVERABILITY.  In the event any one or more
provisions of this Agreement is declared judicially void or otherwise
unenforceable, the remainder of this Agreement shall survive and such provisions
shall be deemed modified and amended so as to fulfill the intent of the parties
hereto.

 

20.                               DISPUTE RESOLUTION.  Except for equitable
actions seeking to enforce any of the provisions of Paragraphs 10 and 11 of this
Agreement, as to which the parties expressly agree that jurisdiction shall lie
solely with the 26th Judicial District Court of Bossier Parish, Louisiana, and
agree to submit to the personal jurisdiction of such court, any and all claims,
disputes or controversies between the parties hereto arising from or otherwise
relating to this Agreement or any alleged breach thereof, on the written demand
of either of the parties hereto, shall be submitted to and be determined solely
by final and binding arbitration held in Shreveport, Louisiana in accordance
with the Employment Dispute Resolution Rules of the

 

10

--------------------------------------------------------------------------------


 

American Arbitration Association.  This Agreement to arbitrate shall be
specifically enforceable in any court of competent jurisdiction, and an
arbitrator’s award in connection with any such dispute may be enforced by any
court with jurisdiction thereof.

 

21.                               WAIVER.  None of the terms of this Agreement,
including this Paragraph 21, or any term, right or remedy hereunder shall be
deemed waived unless such waiver is in writing and signed by the party to be
charged therewith and in no event by reason of any failure to assert or delay in
asserting any such term, right or remedy or similar term, right or remedy
hereunder.

 

22.                               PAROL.  This Agreement constitutes the entire
agreement between Employer and Employee with respect to the subject matter
hereto and this Agreement supersedes any prior or contemporaneous
understandings, agreements or undertakings by and between Employer and Employee
with respect to the subject matter hereof.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

 

 

HOLLYWOOD CASINO SHREVEPORT

 

 

 

 

By:

HCS I, Inc., its managing general partner

 

 

 

 

 

By:

/s/ Edward T. Pratt III

 

 

 

 

Edward T. Pratt III

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

/s/ Tonya Tarrant

 

 

Tonya Tarrant

 

12

--------------------------------------------------------------------------------